Citation Nr: 0611421	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the neck, including myositis of the back 
muscles and injury to Muscle Group (MG) XXIII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969, 
including service in Vietnam and an award of a Purple Heart.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In March 2005, the Board Remanded the 
claim.  The claim now returns following additional 
development.

The record indicates that the veteran requested a hearing 
before the Board, and the requested hearing was scheduled to 
be held at the RO in May 2004, but the day prior to the 
hearing, the veteran withdrew his hearing request because of 
illness.  He has not requested that a hearing before the 
Board be rescheduled.  The veteran has been afforded the 
opportunity for a hearing before the Board, and appellate 
review may proceed.  

The issues of entitlement to separate evaluations for triceps 
muscle damage and myositis of the back muscles is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The gunshot wound to the veteran's neck resulted in 
injury to the right trapezius muscle, MG I, and to the left 
levator scapulae, MG I, in addition to injury to MG XXIII.  

2.  The veteran's residuals of a gunshot injury to MG XXIII 
are manifested by pain and muscle spasm, but there is no loss 
of substance of the fascia or of the muscles of the side and 
back of the neck (MG XXIII), the scars are relatively small, 
and there are no adhesions or other residuals of greater 
severity than encompassed by evaluation as a through-and-
through muscle injury.

3.  The scars resulting from the veteran's service-connected 
gunshot wound are not tender or painful on superficial 
palpation, are well-healed, and are productive of no 
functional impairment; the tenderness on deep palpation of 
these scars is encompassed within the evaluation assigned for 
through-and-through muscle injuries.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
residuals of a gunshot wound to the neck with injury to MG I, 
right side, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.56, 4.59, 
4.73, Diagnostic Code 5301 (2005).  

2.  The criteria for a separate 10 percent evaluation for 
residuals of a gunshot wound to the neck with injury to MG I, 
left side, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.56, 4.59, 
4.73, Diagnostic Code 5301 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the neck with injury to 
MG XXIII have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.56, 4.59, 4.73, Diagnostic Code 5323 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an increased 
evaluation in excess of 20 percent for the residuals of the 
service-connected gunshot wound at issue in this appeal.  



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the veteran sought an increase in the 
evaluation of his service-connected disability in 1998, prior 
to the enactment of the VCAA, and the veteran perfected his 
substantive appeal as to this claim prior to the enactment of 
the VCAA.  In its March 2005 Remand, the Board directed the 
AMC/RO to notify the veteran of the enactment of the VCAA 
with regard to this claim.  

In April 2005, the AMC issued a letter which advised the 
veteran of the evidence necessary to substantiate the claim, 
advised the veteran of the evidence he should submit, advised 
the veteran of the types of evidence VA would assist the 
veteran to obtain if the veteran identified the evidence, and 
advised the veteran to submit or identify any evidence he 
thought might be relevant to his claim.  

The appellant has had an opportunity to review the evidence 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  
Medical evidence has been obtained in VA examinations 
conducted in 1999 and 2005.  The duty to assist the veteran 
in developing evidence to substantiate the claim addressed in 
this decision has been met.  

The Board notes that the examiner who conducted the August 
2005 VA examination stated that the claims file was not 
available for review.  The Board finds that, in this case, 
that did not prejudice the veteran, as the veteran did not 
seek post-service treatment for the residuals of his service-
connected gunshot wound, the service medical records are 
devoid of any description of the veteran's injury or 
treatment during service, and the August 2005 examination is 
entirely consistent with the two prior examinations of record 
as to the injury to the left and right sides of the neck and 
the asymptomatic nature of the residual scars addressed in 
the decision below.  To the extent that the examiner did not 
provide specific findings referenced in the prior VA 
examinations conducted in January 1970 and in June 1999, the 
Board has taken special care to reference those factual 
issues in the Remand appended to this decision.  The veteran 
is not prejudiced by lack of review of the claims file as to 
the residuals addressed in this decision.  

Although the veteran was not informed of the evidence 
necessary to substantiate his claim prior to the initial 
adverse rating decision, the Board directed that the veteran 
be afforded such notice, and the veteran was afforded an 
additional VA examination following that notice.  Since the 
veteran received the necessary notice and the necessary 
assistance with the development of his claim prior to the 
second RO adjudication of his claim and prior to the second 
certification of the claim to the Board for appellate review, 
the Board finds that the lack of notice to the veteran prior 
to the first adverse determination was not prejudicial to the 
veteran, as he has had an additional opportunity to 
substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for the 
gunshot wound residuals, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating to MG XXIII, any questions as to the appropriate 
effective date to be assigned are rendered moot.  As to the 
separate 10 percent ratings assigned herein to MG I, left 
and right, the veteran may appeal to the Board the effective 
dates assigned by the RO, if he is not satisfied therewith.  

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notice of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  Mayfield, supra.

Law and regulations applicable to a claim for an increased 
evaluation,
 gunshot wound residuals

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group, and the muscles in 
that group, are listed at 38 C.F.R. § 4.73.  The functions of 
MG XXIII, as listed at 38 C.F.R. § 4.73, include movements of 
the neck and fixation of movements of the shoulder, and the 
muscles in that group are listed as the suboccipital, lateral 
vertebral, and anterior vertebral muscles.  The functions of 
MG I are upward rotation of scapula and elevation of the arm 
above shoulder level.  The muscles in MG I include the 
trapezius and the levator scapulae.  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).

A moderate muscle disability is one where the injury was 
either through-and-through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance and (if present) 
exit scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through-and-through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance and (if 
present) exit scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Slight muscle injury to MG XXIII warrants a noncompensable 
evaluation.  Moderate injury to this muscle group warrants a 
10 percent evaluation, moderately severe injury warrants a 20 
percent evaluation, and a 30 percent evaluation requires 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5323 
(2005).

Moderate muscle injury to MG I warrants a 10 percent rating 
for injury on the dominant or non-dominant sides.  For 
moderately severe injury, a 30 percent rating is provided for 
injury on the dominant side and a 20 percent rating for 
injury on the non-dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 52301 (2005).

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Facts and analysis

The veteran was awarded service connection for the residuals 
of a gunshot wound effective in June 1969, as of the 
veteran's service discharge.  Little is known about the 
veteran's gunshot wound other than the fact that he sustained 
it in combat; the service medical records obtained following 
the veteran's service discharge are devoid of clinical 
evidence regarding the medical assessment or treatment of the 
gunshot wound in service.  Additional service medical records 
were obtained in 2000, after the veteran submitted this 
claim, but the additional service medical records fail to 
disclose any additional evidence about the veteran's service-
connected gunshot wound.

At the time of VA examination conducted in December 1969 and 
in January 1970, the veteran reported that his neck hurt and 
this pain also affected his back.  The examiner described an 
entrance wound posteriorly on the left neck and two scars 
posteriorly on the right side of the neck.  The examiner 
stated that the veteran had normal range of motion of the 
neck, and noted that there was mild myositis in the upper 
thoracic and lumbar muscles, but the examiner did not 
identify the muscles affected by the gunshot wound or by the 
myositis.

On VA examination conducted in May 1999, the examiner stated 
that, based on the veteran's history, the bullet entered the 
superficial left neck, split, and exited in two pieces, on in 
a straight line from the entrance wound and one laterally 
about two inches below the other exit wound.  The veteran was 
treated with debridement, cleaning, and secondary closure of 
the wound without surgical intervention.  The veteran 
reported that the gunshot wound was manifested by stiffness 
of the neck and difficulty rotating the head from side to 
side, with muscle spasms and muscle pain.  Flare-ups of pain 
with radiation of pain down the arm occurred at least once 
yearly.  The examiner stated that the muscles principally 
affected were the trapezius muscles.  No bone, vascular, or 
neurologic injury was known.  The examiner stated that there 
was no tissue loss, no adhesions, and no tendon damage.  

On VA examination conducted in August 2005, the veteran 
reported that neck pain required him to take Ibuprofen daily.  
The examiner opined that the muscles injured were the 
trapezius at the base of the neck and right upper back, and 
deeper muscles, including the levator scapulae and "splenius 
cervics" in the left lateral neck and right lateral neck and 
upper back.  There were three scars, one on the left neck, 
one on the right lateral neck, and one over the right 
trapezius.  On light palpation, the scars were nontender.  
There was mild tenderness with deeper palpation.  The 
veteran's range of motion of the neck was limited.  Muscle 
strength in the shoulders was good.  

The trapezius muscle is defined, under 38 C.F.R. § 4.73, as 
being part of MG I.  The evidence from the August 2005 
establishes that the right trapezius was injured by the 
veteran's service-connected gunshot wound.  The veteran is 
entitled to a separate 10 percent evaluation for this 
through-and-through injury to the right trapezius, MG I, with 
moderate muscle injury, in addition to the evaluation for the 
MG XXIII injury.  

In addition, the August 2005 VA examination establishes that 
the left levator scapulae, which is defined by regulation as 
part of MG I, was injured.  Accordingly, the veteran is also 
entitled to a separate 10 percent evaluation for this 
through-and-through injury to the left levator scapulae, MG 
I, with moderate muscle injury, in addition to the evaluation 
for the MG XXIII injury.  

The Board notes that one evaluation for MG I will be for the 
dominant MG I and one evaluation will be for the non-dominant 
MG I.  As there is no evidence of greater than moderate 
injury to MG I on either side, ratings higher than 10 percent 
are not warranted.

The examinations reflect that the veteran does not have a 
severe injury to MG XXIII, as shown by the absence of 
evidence of tissue loss, bone fracture, adhesions, lack of 
wide damage to the muscle group, and lack of evidence of in-
service infection, sloughing of tissues, or other findings 
consistent with severe muscle damage.  The scars are 
relatively small, with the largest being 3.5 centimeters 
(less than 2 inches) in width, and there is no evidence of 
intramuscular binding or scarring of the MG XXIII muscles.  
The veteran does have pain with use of MG XXIII, but the 
evidence does not support a finding that this pain is more 
severe than would be expected with moderately severe muscle 
injury.  

In this case, the veteran is entitled to an increased rating 
for the residuals of his gunshot wound, not because there is 
evidence that the injury to MG XXIII is more severe than 
previously thought or because that injury has increased in 
severity, but because more complete examination establishes 
that the veteran has injury to MG I in addition to the injury 
to MG XXIII.  However, there is no evidence that the injury 
to MG XXIII is severe, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant an evaluation in excess of 20 percent for injury to 
MG XXIII.

The Board has considered whether the veteran might be 
entitled to an evaluation in excess of 20 percent for his MG 
XXIII injury or to a separate evaluation which might increase 
his compensation for the residuals of his gunshot injury 
under any other regulation.  The Board considered that the 
regular schedular standards under Diagnostic Code (DC) 5323 
for muscle injury may not compensate the veteran for such 
symptoms of disability as a painful scar.  However, there is 
no evidence that any of the three scars resulting from the 
veteran's gunshot wound is tender, painful, or otherwise 
symptomatic.  The examiner's description of tenderness on 
deep palpation of these scars is compensated by the separate, 
compensable evaluations to be assigned for left MG I injury 
and for right MG I injury.  Thus, there is no disability 
manifestation which remains for evaluation under 38 C.F.R. 
§ 4.118, and no separate evaluation under that regulation is 
warranted.  38 C.F.R. § 4.118 (2005); 38 C.F.R. § 4.118 
(1998).  The Board is unable to find any other regulation or 
diagnostic code which might warrant an increased or separate 
evaluation for the veteran's gunshot wound residuals.

The criteria for separate 10 percent evaluations for injury 
to MG I, dominant, and for MG I, non-dominant, based on 
moderate injury thereto, have been met, but the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for MG XXIII injury, and there is no evidence that a 
separate evaluation under 38 C.F.R. § 4.118, DC 7804 for a 
tender or painful scar is warranted.  The determination that 
the residuals of the gunshot wound the veteran sustained in 
service affect both the right neck and the left neck and 
affect MG I on each side of the neck and upper back in 
addition to the injury to MG XXIII is favorable to the 
veteran, and there is no evidence that any more favorable 
determination is warranted.  


ORDER

A separate 10 percent evaluation for MG I, dominant side, and 
a separate 10 percent evaluation for MG I, non-dominant side, 
is warranted, subject to law and regulations governing the 
effective dates of awards of monetary compensation; but the 
appeal for an evaluation in excess of 20 percent for the 
residuals of injury to MG XXIII is denied; the appeal is 
granted to this extent only.


REMAND

The examiner who conducted the May 1999 VA examination stated 
that the left triceps muscle had "possibly" been damaged.  
Further evaluation to determine whether there is any injury 
to the left triceps should be conducted.  

The veteran's grant of service connection for the residuals 
of the gunshot wound sustained in service includes service 
connection for "myositis of the back muscles."  The VA 
examinations conducted during the pendency of this claim do 
not state whether there is myositis of muscles other than MG 
I, left, MG I, right, and MG XXIII.  Although the examiner 
who conducted the August 2005 VA examination stated that the 
splenius cervics (sic) in the left lateral neck and right 
lateral neck and upper back had been injured, he did not 
state whether this injury was manifested by myositis or some 
other symptomatology.  Medical opinion is required as to 
which "back muscles" other than MG I, right, MG I, left, or 
MG XXIII were affected by the service-connected gunshot 
wound, including as manifested by myositis, either by an 
addendum from the examiner who conducted the August 2005 VA 
examination or from another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
evaluation criteria for muscle injuries 
at 38 C.F.R. § 4.56.  

In addition to advising the veteran of 
the criteria for evaluation of muscle 
injuries, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should again be afforded 
the opportunity to submit any evidence in 
his possession regarding the severity of 
his gunshot wound residuals, and to 
identify or submit alternative evidence 
regarding the severity of the service-
connected disability, including, but not 
limited to, employment-related records, 
medical evaluations conducted for 
employment or education purposes, 
statements from coworkers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.

3.  The veteran should be afforded VA 
examination to determine whether there is 
any injury to the left triceps.  The 
examiner should be asked to review the 
August 2005 VA examination report and to 
determine the muscle group referenced by 
the notation of injury to the splenius 
cervicis, and should be asked to provide 
an opinion indicating whether there is 
muscle involvement of any muscle group 
outside MG I, left, MG I, right, or MG 
XXIII, and, if so, should identify any 
additional muscle group so affected by 
the veteran's gunshot wound injury.  The 
examiner should provide specific findings 
as to whether the veteran has myositis of 
any muscle other than MG I, left, MG I, 
right, or MG XXIII, to include thoracic 
or lumbar muscles, as a residual of the 
gunshot wound injury, and, if so, the 
examiner should identify each muscle 
group so affected by the residuals of 
that gunshot wound injury.

The examiner should provide an 
explanation or rationale of each opinion 
expressed.

4.  After the development directed above 
has been conducted, the AMC/RO should 
readjudicate the issues concerning 
separate evaluations for triceps muscle 
damage and myositis of the back muscles.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), and the veteran should 
be afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


